Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 01, 2020

The Court of Appeals hereby passes the following order:

A21A0509, A21A0510. VICTOR WRIGHT v. THE STATE.

      After the trial court revoked Victor Wright’s probation in two criminal cases,
Wright filed these direct appeals. We, however, lack jurisdiction.
      Because the underlying subject matter of these appeals is the revocation of
Wright’s probation, he was required to file applications for discretionary appeal in
order to obtain appellate review. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga.
App. 873 (505 SE2d 228) (1998). We lack jurisdiction over these direct appeals,
which are therefore DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/01/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.